DETAILED ACTION
This correspondence is in response to the communications received March 21, 2022.  Claims 10-12 and 14-21 are pending.  Claims 21-30 have been newly added.  Claims 1-9 and 13 have been cancelled.  Claims 22-30 have been withdrawn from consideration, see details below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group III claims 10-20 in the reply filed on March 21, 2022 is acknowledged.
Unelected Group I is directed to claims 1-4 from the June 18, 2020 claim set.
Unelected Group II is directed to claims 5-9 from the June 18, 2020 claim set.

Newly added claim 24, (from the current March 21, 2022 claim set) reads as follows,
“24. (New) The apparatus of claim 23, further comprising:
a second plurality of holes in the upper layer of the stack, wherein the first
plurality of holes are disposed in a first row extending in the first direction and the second
plurality of holes are disposed in a second row extending in a second direction that is different than the first direction.”
	This content is the same content from the previous June 18, 2020 claim set’s claim 2, which reads as follows,
“2. The apparatus of claim 1, further comprising:
a plurality of second holes in the upper layer of the stack, wherein the plurality
of first holes are disposed in a first row extending in a first direction and the plurality of
second holes are disposed in a second row extending in a second direction that is different
than the first direction”.

	Therefore, as claim 2 has been grouped with an unelected claim grouping I, the content has not been elected and is thus withdrawn from consideration as being present in claim 24.  Since claim 25 depends from claim 24, both claims 24 and 25 are now withdrawn as being directed to unelected claim Group I.

Newly added claims 22 and 26, (from the current March 21, 2022 claim set) reads as follows,
“22. (New) The apparatus of claim 10, wherein each hole of the first plurality of holes has a first width.”
“26. (New) The apparatus of claim 22, wherein the one or more electrodes comprise:
a first electrode and a second electrode at the first layer of the stack, the first
electrode separated from the second electrode by a second distance greater than the first width, wherein a gap between the first electrode and the second electrode is aligned with the first
plurality of holes”.

The newly added claim 22 and 26 content is the same content from the previous June 18, 2020 claim set’s claim 5, which reads as follows,
“… each first hole having a first width; and 
a first electrode and a second electrode at the first layer of the stack, the first electrode separated from the second electrode by a second distance greater than the first width, wherein a gap between the first electrode and the second electrode is aligned with the first plurality of holes”.  

It should be recognized that new claim 26’s “second distance” is the same distance in older claim set’s claim 5’s “first distance”.  This is because in claim 5 there is only one noted distance, which is the claimed “first distance”.  In new claim 26, the “second distance” is the only distance claimed in the entire chain from claim 26, to claim 22, to claim 10, the only distance claimed, is the “second distance” in claim 26.  Thus the “first” and “second” designations are merely labels, as they do not add any discernable information that would preclude their comparison as the same and analogous distance ported from original claim 5 to newly added claim 26 as newly presented.

Therefore, as claim 5 has been grouped with an unelected claim grouping II, the content has not been elected and is thus withdrawn from consideration as being present in claim 22 and 26.  Since claims 23 and 27-30 depend from claims 22 and/or 26, then claims 22, 23 and 26-30 are now withdrawn as being directed to unelected claim Group I, in this analysis.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the content of claims 12 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation, “wherein, for each hole of the second plurality of holes, a respective vertical axis intersects the respective hole of the first plurality of holes” is not described in a way that can be understood from the disclosure.  The term “intersects” only appears once in paragraph 0043, “As another example, a set of vias 210 may be used to create a channel 220 that intersects and thus severs the loop 250.”  The elements of 220 and 250 are the only description of this concept and the element 210 is a via, which is understood to mean the claimed “holes”, however this does not track with the first and second plurality of holes as claimed in claim 11, and thus the claim lacks sufficient written description to understand this concept.  Further, the drawings do not two groups of plural vias/holes that “intersect”.  Claim 14, also lacks sufficient written description to understand the claimed recitation of, “a third plurality of holes in the upper layer, the third plurality of holes extending in a second direction that is different than the first direction, wherein a second electrode of the one or more electrodes is aligned with the third plurality of holes and conjoined with the electrode”.  The written description lacks enough detail to understand this recitation, which further does not have support in the drawings.  So for the same reasons as claim 12, claim 14 fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation, “wherein, for each hole of the second plurality of holes, a respective vertical axis intersects the respective hole of the first plurality of holes”, renders the claim indefinite.  It is unclear what this limitation is aiming to establish as neither the specification nor the drawings depict this vertical intersection, mainly since there are no drawings the show a view that would allow one to understand how two sets of plural via/holes could intersect vertically, when the only sets of plural vias/holes are shown in the same plane as can be seen in Figs. 3 and 4, and only single holes shown in the cross sectional drawings.  The recitation from claim 14, “a third plurality of holes in the upper layer, the third plurality of holes extending in a second direction that is different than the first direction, wherein a second electrode of the one or more electrodes is aligned with the third plurality of holes and conjoined with the electrode”, also creates a construct which lacks clear support for the same reasons claim 12 does, wherein a “third plurality of holes” that extend in a “second direction that is different than the first direction” is plainly not shown in the drawings, nor is discussed to a detailed degree to understand what is being set forth, and so the metes and bounds of the claim are indefinite.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

Regarding claim 10, the Applicant discloses in Figs. 1A-1C, 3 and 4, an apparatus, comprising:

a stack of layers (105-a) comprising an upper layer (110, ¶ 0016) and a first layer (“The stack 105-a may also include layers 115-a and 115-b, which may be referred to as first layer 115-a and first layer 115-b”, ¶ 0017);

a first plurality of holes (145 in Fig. 1B, and a hole represented in Fig. 1C, and further plural holes in Figs. 3 and 4) in the upper layer (at least 110), 

the first plurality of holes extending in a first direction (holes align in a given direction as shown in Figs. 3 and 4); and

one or more electrodes at the first layer (the electrode material that is present after process steps 315 to 325, where buried electrodes are in final form in step 330), 

each one of the one or more electrodes extending in the first direction and aligned with the first plurality of holes (as can be seen in the plan view drawing section of Figs. 3 and 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri et al. (US 2014/0048761) in view of Lee et al. (US 2013/0288391).


    PNG
    media_image1.png
    701
    735
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    557
    media_image2.png
    Greyscale

Regarding claim 10, the prior art of Nojiri discloses in Figs. 3 and 5, provided above, an apparatus, comprising:

a stack of layers comprising an upper layer (IS4) and a first layer (WL beneath IS4);

a first plurality of holes in the upper layer (each column of BL, BF and VR are located in a hole within the stack of layers), 

the first plurality of holes extending in a first direction (plural holes represented by the columns of BL, BF and VR align in the shown X-axis direction); and

one or more electrodes at the first layer (in the “first layer” vertical level, which was identified to be the vertical level immediately beneath the IS4 location, there are two electrodes on either side of the hole, which has been identified as the hole accommodating each of the columns consisting of BL, BF and VR), 

each one of the one or more electrodes extending in the first direction (the word lines in the noted “first layer” vertical level, extend in the shown X-axis direction) and aligned with the first plurality of holes (the previously noted word lines align along the X-axis direction, and following the plural columns consisting of BL, BF and VR, which are deposited in the holes, that are being referenced).

Nojiri creates the columns in a manner that does not create a distinct hole for each of the columns prior to the formation of the columns, but does state, in ¶ 0046 “Note that in FIG. 3 and FIG. 4, regions that are void are actually filled with silicon oxide…”.

    PNG
    media_image3.png
    671
    803
    media_image3.png
    Greyscale

Lee discloses in Fig. 1E, provided above, wherein each of the columns in the hole (H1, ¶ 0025, “holes H1”) are surrounded on all sides in the top most layer by insulation material (“dielectric layer 115”, ¶ 0024, and “dielectric layer patterns 105A”, ¶ 0023).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a first plurality of holes in the upper layer”,

in the invention or system of Nojiri as taught by Lee, for the purpose of providing the necessary infrastructure to fabricate a three dimensional multi-level wiring scheme to bring electrical signals to devices within the overall microelectronics device.

Regarding claim 11, Nojiri et al. disclose the apparatus of claim 10, wherein the one or more electrodes comprises:
an electrode comprising a second plurality of holes (when looking to Figs. 3 and 5 of Nojiri, it can be seen that, for instance many columns extend in the X-axis direction, so if we select the right most grouping of columns, which have been determined in the analysis of claim 10, to be the holes as claimed, the next grouping of columns to the left of the previously identified grouping of columns, shares the left side electrode upper most WL of the first/previously identified grouping of columns), each hole of the second plurality of holes aligned with a respective hole of the first plurality of holes (both groupings of right most columns extending in the X-axis direction and the second to right most columns extending in the X-axis direction, align to each other in that both column/hole grouping extend in the same X-axis direction and are thus “aligned”).

Regarding claim 21, Nojiri et al. disclose the apparatus of claim 10, wherein the first plurality of holes comprises a row of holes (the combination rejection shows in claim 10, where plural columns in Nojiri’s Fig. 3, which have been shown to be the claimed “holes” are shown to be a plurality of holes, which extend in the X-axis direction, and are thus a “row” of holes).


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri et al. (US 2014/0048761) in view of Lee et al. (US 2013/0288391) in view of Tanaka et al. (US 9,735,202).

Regarding claim 15, Nojiri et al. disclose the apparatus of claim 10, wherein the one or more electrodes comprises:
a first electrode and a second electrode (Nojiri discloses in Figs. 3 and 5, two word lines WL below IS4 and on either side of a column, of a group of columns that is the right most group and extends along the X-axis direction, the columns which have been determined to be a holes as claimed, in the rejection of claim 10), 

wherein each hole of the first plurality of holes has a first width (the columns of Nojiri, which have been determined to be the analogous “holes” separate the noted word lines WL by the column/hole width).

Nojiri does not disclose,
“wherein each hole of the first plurality of holes has a first width, and 
wherein the first electrode is separated from the second electrode by a first distance greater than the first width”.

Tanaka then discloses in Fig. 7F, provided above, 
wherein each hole of the first plurality of holes has a first width (the hole in Fig. 7F is defined by the width of the elements filling the hole, which are 724 and 722), and 
wherein the first electrode (upper right most 752) is separated from the second electrode (upper left most 752) by a first distance greater than the first width (the upper most two 752, have in addition to the hole width defined by 722, 724, but also 720, which sets both 752 back away from the hole by the width of 720, thus the electrodes are set apart from each other in a wider spacing than the spacing of the hole itself).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein each hole of the first plurality of holes has a first width, and 
wherein the first electrode is separated from the second electrode by a first distance greater than the first width”,

in the invention or system of Nojiri et al. as taught by Tanaka, for the purpose of allowing space for further active devices layers to improve performance or functionality in the devices created in the three dimensional device architecture.

Regarding claim 16, Nojiri et al. disclose the apparatus of claim 15, and as disclosed by Tanaka, wherein a gap between the first electrode and the second electrode is aligned with the first plurality of holes (the noted larger gap between the two upper 352 electrodes is formed in alignment with the main hole defined by 722, 724 and offset by the 720).

Regarding claim 17, Nojiri et al. disclose the apparatus of claim 15, wherein, for each hole of the first plurality of holes, a respective vertical axis intersects a gap between the first electrode and the second electrode (again in Fig. 7F of Tanaka, the two upper electrodes 752 on either side of hole defined by 722, 724, the two electrodes positions on either side of a gap, are intersected by a vertical axis, which would be vertically bisecting the hole defined by 722, 724).


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri et al. (US 2014/0048761) in view of Lee et al. (US 2013/0288391) in view of Tanaka et al. (US 9,735,202) in view of Sakamoto et al. (US 2015/0200199).

Regarding claim 18, Nojiri et al. disclose the apparatus of claim 15, 
“wherein the one or more electrodes further comprises:
a third electrode and a fourth electrode disposed between the first electrode and the second electrode, wherein the third electrode is separated from the fourth electrode by a second distance that is greater than the first width and less than the first distance”.

    PNG
    media_image4.png
    755
    667
    media_image4.png
    Greyscale

	Sakamoto discloses in 17A,
wherein the one or more electrodes further comprises:
a third electrode and a fourth electrode disposed between the first electrode and the second electrode, wherein the third electrode is separated from the fourth electrode by a second distance that is greater than the first width and less than the first distance (central vertical axis of 23/27 is the hole analog, with the inner elements 55 that become the floating gates, ¶ 0062, and the outer elements 21 control gates, ¶ 0062, the outer gates are the two original electrodes and the inner two gates are the third and fourth electrodes where the third and fourth electrodes are still wider than the actual hole by the offset of insulator for the 55 elements themselves, the distances are shown).

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the one or more electrodes further comprises:
a third electrode and a fourth electrode disposed between the first electrode and the second electrode, wherein the third electrode is separated from the fourth electrode by a second distance that is greater than the first width and less than the first distance”,

in the invention or system of Nojiri et al. as taught by Sakamoto, for the purpose of utilizing charge holding memory and control gates in a memory architecture which is technically sound/robust technology and affordable to manufacture.

Regarding claim 19, Nojiri et al. disclose the apparatus of claim 18, and Sakamoto shows in Fig. 17A, wherein the first electrode is separated from the third electrode by a third distance (distance between right 21 and left 55) and the second electrode is separated from the fourth electrode by the third distance (distance between left 21 and right 55), and wherein the third distance is less than the first width (the noted third distance is less than the distance between the two noted 21).

Regarding claim 20, Nojiri et al. disclose the apparatus of claim 18, wherein the first electrode is separated from the third electrode by a third distance (distance between right 21 and left 55) and the second electrode is separated from the fourth electrode by the third distance (distance between left 21 and right 55), and wherein the third distance is less than the second distance (the noted third distance is less than the distance between the two noted 55, since there is a larger offset between adjacent 55 and 21).


Double Patenting
Double patenting rejections with related and parent applications were considered, but for the reasons detailed below, no rejections were made.
(1) The related Castro et al. (US 10,950,663), which was previously (US 20190326357 A1) and US Application 15961547, only is directed to method claims, which are not viable for rejection against the instant application’s structure claims. 
(2) (this is the parent application to the instant application) The related Castro et al. (US 10,729,012) patent, which was previously (US 20190327835 A1) and US Application 15/961,550, only is directed to method claims, which are not viable for rejection against the instant application’s structure claims. 
(3) The related Castro et al. (US 10,825,867) patent, which was previously (US 2019/0326356) and US Application 15/961,540, only is directed to method claims, which are not viable for rejection against the instant application’s structure claims.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893